PER CURIAM.
C.W., the Father, challenges the trial court’s final judgment terminating his parental rights to his child, R.W. The Father, who is a prisoner, apparently indicated over the telephone a willingness to surrender his rights if certain conditions were met, but he never executed written surrender forms. The Department of Children and Family Services and the Guardian ad Litem Program concede that it was error to terminate the Father’s parental rights on the ground that he voluntarily surrendered his rights when he did not execute the necessary surrender forms. § 39.806(l)(a), Fla. Stat. (2008). Accordingly, we reverse the final judgment and remand for further proceedings.
Reversed and remanded.
CASANUEVA, C.J., and ALTENBERND and VILLANTI, JJ., Concur.